department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service irs p o box cincinnati oh legend x state y date z company dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t quality for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of x on y your articles of incorporation state that you are organized exclusively for the development of independent_contractor z agents and to promote a common business_interest you intend to schedule multiple events and activities across the state of x where your members will receive education training and networking opportunities you will also hold an annual banquet where members will be recognized for their achievements article of your bylaws states members shall consist of those persons approved by the board_of directors who e e e are agents licensed to sell insurance and other financial products offered by z in the state of x pay all appropriate assessments made by the board_of directors and are approved by the board_of directors article of the bylaws indicates your board_of directors by a two-thirds vote may suspend expel or terminate the membership of any person for any reason including the membership of a member whose relationship with z is terminated for malfeasance disciplinary action or other violation of z’s rules a member shall have no right to transfer or assign such member’s membership without prior approval of the board there are no classes of membership and all members are entitled to vote no individuals are required to join you will have six members on your board_of directors each director must be a past or present licensed z agent or a past or present employee of z your financial support is from membership dues these funds will be used for your member events and annual banquet law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business interests the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit the regulations further state that the activities of a business league should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual members for exemption purposes a line_of_business is a trade or occupation entry into which is not restricted by a patent trademark or similar device which would allow private parties to restrict the right to engage in the business a segment of a line_of_business is not considered a line_of_business under sec_501 for the code revrul_58_294 1958_1_cb_244 holds that an association of licensed dealers in a certain type of patented product did not qualify as a business league the association in this ruling owned the controlling_interest in the corporation that held the basic patent of the product it engaged mainly in furthering the business interests of its member dealers and it did not benefit businesses that manufactured competing products of the same type covered by the patent revrul_67_77 1967_1_cb_138 ruled that an association of dealers selling a particular make of automobile that engaged in financing general advertising campaigns to promote the sale of that particular make was not exempt because it was performing particular services for its members rather than promoting a line_of_business ie the automotive industry as a whole in this ruling membership in the organization was restricted to dealers who held franchises for the sale of the automobiles designated in the area in revrul_68_182 1968_1_cb_263 the service’s position was stated that organizations promoting a single brand or product within a line_of_business do not qualify for exemption under sec_501 of the code revrul_83_164 1983_2_cb_95 describes an organization whose members represented diversified businesses that owned rented or leased computers produced by a single computer manufacturer that did not qualify for exemption from federal_income_tax as a business league under sec_501 of the code in 440_us_472 ct_d 1979_1_cb_198 the court held that an organization of muffler dealers franchised by midas international corporation did not qualify for exemption from federal_income_tax as a business league under sec_501 of the code letter rev catalog number 47628k the organization's purpose was too narrow to satisfy the line_of_business test of sec_1_501_c_6_-1 of the regulations application of law you are not a business league as described in sec_501 because you are not organized to improve business conditions of one or more lines of business instead you provide training and networking opportunities to members who are required to be agents of z which is one specific brand you are not described in sec_1_501_c_6_-1 because your activities are directed toward the benefit of members who are agents of z a specific insurance_company rather than to the improvement of business conditions of one or more lines of business you are similar to the organizations described in revenue rulings and because your activities further the business interests of your members who must be z agents you plan to provide activities across the state of x where your members will receive education training and networking opportunities meant to make them successful as z agents your activities do not benefit the entire insurance industry or improve the business conditions of the insurance industry as a whole you are like the organizations described in revenue rulings and because your activities are exclusively conducted for agents of z you were established for members who must be agents of z to network and provide educational events because you are only improving business conditions in a segment of a line of a business you are precluded from exemption under sec_501 you are similar to the organization described in national muffler dealers association because your activities serve members who must be agents of z a particular company you only conduct activities toward agents of z which does not represent one or more line of businesses therefore you are precluded from exemption under sec_501 conclusion you do not meet sec_501 because your activities are directed toward a segment of a line of a business because your members are limited to z agents your activities are not directed to the improvement of business conditions of one or more lines of business rather they are providing particular services for your individual members accordingly we conclude that you are not exempt under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents letter rev catalog number 47628k e e the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
